DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Claim Status
An amendment, filed 2/10/2022, is acknowledged.  Claims 1 and 3 are amended; claims 7 and 13-21 are canceled.  No new matter is present.  Claims 1-6, 8-9, and 11-12 are currently pending.
 Allowable Subject Matter
Claims 1-6, 8-9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a clad steel plate, the steel plate having a base material comprising an austenitic steel comprising, by weight%, 0.3-1.4% C, 12-25% Mn, 0.0005-0.005% B, remainder Fe, a cladding material on both side surfaces of the plate comprising a martensitic steel comprising 0.09-0.34% C, 1.18-4.5% Mn, remainder Fe, wherein the clad steel plate has a yield strength of 700 MPa or more and a product of tensile strength and elongation is 25000 MPa% or more.  Closest prior art Zhao is silent as to the addition of boron to the base steel composition and teaches away from a cladding material having the claimed composition, in particular, 1.18-4.5 wt% Mn.  Therefore, the rejection under 35 U.S.C. 103 over Zhao is withdrawn in view of Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735